 1 MARK J. REICHEL, State Bar #155034
   Attorney at Law
 2 455 Capitol Mall, Ste. 802
   Sacramento, CA 95814
 3 Telephone: (916) 498-9258

 4   Attorney for MOSAB AL HARASEES
 5

 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                    CASE NO. 2:19-CR-0019 TLN
10
                               Plaintiff,         STIPULATION AND ORDER TO CONTINUE
11                                                DATE FOR CHANGE OF PLEA
                          v.
12                                                DATE: January 9, 2020
     MOSAB AL HARASEES                            TIME: 9:30 a.m.
13                             Defendants.        HON TROY L. NUNLEY
14

15
             IT IS HEREBY STIPULATED by and between the parties hereto through their
16

17   respective counsel, the undersigned Assistant United States Attorney, attorney for
18
     Plaintiff, and the undersigned attorney for defendant, that the date for the CHANGE OF
19
     PLEA OR STATUS CONFERENCE shall be re calendared for January 9, 2020, at 9: 30
20

21   a.m.,
22

23           Defense counsel needs the additional time to review discovery, explore potential

24   defenses, and conduct legal research and factual development. Accordingly, all counsel
25
     and defendant agree that time under the Speedy Trial Act from the date this stipulation is
26

27   lodged, through January 9, 2020, should be excluded in computing the time within which
28   trial must commence under the Speedy Trial Act, pursuant to Title 18 U.S.C. § 3161
                                                  1
 1   (H)(7)(B)(iv) and Local Code T4 in that the granting of the continuance serves the ends
 2
     of justice and outweighs the best interests of the public and the defendant in a speedy
 3

 4   trial.

 5
              Defense counsel Mark Reichel has personally spoken with the defendant and
 6

 7   hereby avers to the court that defendant understands the matters occurring in this
 8
     Stipulation and avers that the defendant personally agrees to the new court dates set forth
 9
     herein.
10

11
              December 18, 2019
12

13                                                    MARK REICHEL

14
                                                      Attorney for Defendant
15

16
                                                  MCGREGOR SCOTT
17                                                United States Attorney
18
                                                  /s/ Heiko Coppola
19                                                _______________________
20                                                HEIKO COPPOLA
                                                  Assistant U.S. Attorney
21

22

23                                            ORDER
24

25                  IT IS SO ORDERED. TIME IS EXCLUDED AS SET FORTH ABOVE.
26

27   Dated: December 18, 2019
28                                                            Troy L. Nunley
                                                              United States District Judge
                                                  2
